                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ABDIFATAH HASSAN AHMED,

       Plaintiff,                                                       ORDER
v.
                                                               Case No. 20‐cv‐137‐wmc
CAPT JUDD, ET AL.,

       Defendants.


       Plaintiff Abdifatah Hassan Ahmed has filed a proposed civil complaint and requested

leave to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed

without prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than March 6, 2020. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Abdifatah Hassan Ahmed may have until March 6,

2020 to submit a trust fund account statement for the period beginning approximately

August 14, 2019 and ending approximately February 14, 2020.            If, by March 6, 2020,

plaintiff fails to respond to this order, I will assume that plaintiff wishes to withdraw this
action voluntarily. In that event, the case will be closed without prejudice to plaintiff filing

the case at a later date.




               Entered this 14th day of February, 2020.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
